Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 AND LIMITED WAIVER, dated as of April 17, 2015 (this
“Amendment”), to the AMENDED AND RESTATED CREDIT AGREEMENT dated as of
October 5, 2012 (as amended by Amendment No. 1, dated as of October 22, 2013,
and as further amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”), among POLYMER GROUP, INC., a Delaware
corporation (the “Lead Borrower”), SCORPIO ACQUISITION CORPORATION, a Delaware
corporation (“Holdings”), CITIBANK, N.A., as administrative agent and collateral
agent (the “Administrative Agent”), the other agents listed therein and each
lender from time to time party thereto (collectively, the “Lenders”).

WHEREAS, the Lead Borrower has notified the Lenders that it intends to obtain
incremental term loans under that certain Senior Secured Credit Agreement, dated
as of December 19, 2013 (as amended by Incremental Amendment No. 1, dated as of
June 10, 2014, and, notwithstanding anything contained in Section 1.02(a)(i) of
the Credit Agreement to the contrary, as further amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Term Loan Credit
Agreement”), among the Lead Borrower, Holdings, Citicorp North America, Inc., as
administrative agent, the other agents listed therein and each lender from time
to time party thereto, in the aggregate principal amount of $283,000,000
pursuant to Incremental Amendment No. 2 and Limited Waiver to the Term Loan
Credit Agreement in the form attached hereto as Exhibit A (the “Incremental Term
Loans”), the proceeds of which will be used by the Lead Borrower (i) to acquire
(the “Acquisition”) 100% of the outstanding shares of capital stock of Dounor
SAS, a French societe par actions simplifiee (the “Target”) pursuant to an
agreement of sale and purchase entered into in connection therewith on March 25,
2015 (the “Acquisition Agreement”), (ii) to redeem $200,000,000 in aggregate
principal amount of the Lead Borrower’s outstanding Senior Secured Notes (the
“Redemption”) and (iii) to pay the costs and expenses of the transactions
described in this paragraph, including any redemption premiums and accrued
interest required to effect the Redemption pursuant to the Senior Secured Notes
Indenture (together with the transactions related thereto, collectively, the
“Transactions”);

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Required
Lenders, with the acknowledgement of the Administrative Agent, may waive
provisions of the Credit Agreement for certain purposes and the Loan Parties
desire for the Required Lenders to consent to the Limited Waiver (as defined
below); and

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Required Lenders
and the Loan Parties, with the acknowledgement of the Administrative Agent, may
amend certain provisions of the Credit Agreement and the Loan Parties and
Required Lenders desire to amend the Credit Agreement as set forth in Section 3
below.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement (as amended by
this Amendment). The provisions of Section 1.02 of the Credit Agreement are
hereby incorporated reference herein, mutatis mutandis.

SECTION 2. Limited Waiver. Effective as of the Amendment No. 2 Effective Date,
and subject to the conditions set forth in Section 2(b) below, the Required
Lenders hereby agree to the following limited waivers with respect to the Credit
Agreement:



--------------------------------------------------------------------------------

(a) Solely with respect to the Lead Borrower’s incurrence of the Incremental
Term Loans on or about the Amendment No. 2 Effective Date, (A) the Senior
Secured Leverage Ratio test of 4.50:1.00 set forth in Section 7.01(b) of the
Credit Agreement shall be determined as if the following words were added at the
end of clause (a) of the definition of Senior Secured Leverage Ratio: “less any
cash and Cash Equivalents (other than (i) cash and Cash Equivalents that would
constitute “Restricted Cash” under the Term Loan Credit Agreement and (ii) any
cash and Cash Equivalents representing proceeds of the Incremental Term Loans)
on the balance sheet of Borrower and its Restricted Subsidiaries as of such
date” and (B) the Senior Secured Leverage Ratio test of 4.50:1.00 set forth in
Section 7.01(b) of the Credit Agreement and the Indenture Fixed Charge Coverage
Ratio of at least 2.00 to 1.00 in Section 7.03(b)(B) of the Credit Agreement
shall be determined as if the Senior Secured Notes to be redeemed in the
Redemption were not outstanding.

(b) The limited waiver set forth in Section 2(a) above (the “Limited Waiver”)
will be revoked and no longer be effective if the Redemption does not occur in
accordance with the terms of the Lead Borrower’s Notice of Conditional Partial
Redemption dated as of April 8, 2015 (such Notice of Conditional Partial
Redemption, in the form and substance as delivered to the trustee for the Senior
Secured Notes on the date thereof, the “Notice”). The Limited Waiver shall not
be deemed to constitute a waiver of any other provision of the Credit Agreement
or any future application of Section 7.01(b) or 7.03(b) of the Credit Agreement.

SECTION 3. Amendments. Effective as of the Amendment No. 2 Effective Date, the
Required Lenders hereby agree to the following amendments to the Credit
Agreement:

(a) The definition of “Eurodollar Rate” is hereby replaced in its entirety as
with the following:

““Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal the ICE Benchmark Administration Limited (or
such Person that takes over the administration of such rate) LIBOR rate (“ICE
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; if such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the Interpolated
Rate.

(b) The following definitions are hereby added to the Credit Agreement:

“ICE LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

““Interpolated Rate” shall mean, at any time, for any Interest Period for which
ICE LIBOR shall not be available at the applicable time (each, an “Impacted
Interest Period”), the rate per annum (rounded to the same number of decimal
places as the applicable ICE LIBOR) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable ICE LIBOR (for the longest period for which the applicable
ICE LIBOR is available) that is shorter than the Impacted Interest Period and
(b) the applicable ICE LIBOR for the shortest period (for which such ICE LIBOR
is available) that exceeds the Impacted Interest Period, in each case, for such
Interest Period.”

(c) The definition of “BBA LIBOR” is hereby removed from the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings, the Lead Borrower and each other Loan Party
represent and warrant to each of the Lenders and the Administrative Agent that
at the time of and immediately after giving effect to this Amendment and the
Transactions on the Amendment No. 2 Effective Date: (a) the execution, delivery
and performance by each Loan Party of this Amendment are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Loan Party’s Organization Documents, (ii) conflict with
or result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Credit Agreement), or require
any payment to be made under (A) any Contractual Obligation to which such Loan
Party is a party or affecting such Loan Party or the properties of such Loan
Party or any of its Subsidiaries or (B) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Loan
Party or its property is subject; or (iii) violate any material Law; except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect, (b) the representations and warranties in the Loan Documents are
true and correct in all material respects as of the date hereof; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates and (c) no Default has occurred and is
continuing or would exist or result from the consummation of the Transactions.

SECTION 5. Effectiveness. This Amendment and the Limited Waiver shall become
effective as of the date (the “Amendment No. 2 Effective Date”) on which each of
the following conditions shall have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) Holdings, (ii) the Lead
Borrower, (iii) each Subsidiary Guarantor, (iv) the Administrative Agent and
(v) the Required Lenders;

(b) The representations and warranties set forth in Section 4 above shall be
true and correct in all respects;

(c) The Administrative Agent shall have received payment of all reasonable and
documented out-of-pocket expenses required to be reimbursed or paid by the Lead
Borrower hereunder or any other Loan Document on the Amendment No. 2 Effective
Date;

(d) Upon or substantially simultaneously with the borrowing of the Incremental
Term Loans on the Amendment No. 2 Effective Date, the funds necessary to effect
the Redemption, including in respect of any redemption premiums and accrued
interest payable on the Senior Secured Notes to be redeemed in the Redemption,
shall be irrevocably deposited by the Lead Borrower with the trustee for the
Senior Secured Notes in its capacity as paying agent for the Redemption in
accordance with the terms of the Notice and the applicable provisions of the
Senior Secured Notes Indenture.

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart hereof. The Administrative Agent
may also require that any such documents and

 

-3-



--------------------------------------------------------------------------------

signatures delivered by facsimile transmission or other electronic transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile transmission or other electronic transmission.

SECTION 7. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Sections 10.14 and 10.16 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 8. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 9. No Novation; Effect of this Amendment. This Amendment shall not
extinguish the Finance Obligations for the payment of money outstanding under
the Credit Agreement or discharge or release the lien or priority of any Loan
Document or any other security therefor or any guarantee thereof, and the liens
and security interests existing immediately prior to the Amendment No. 2
Effective Date in favor of the Collateral Agent for the benefit of the Secured
Parties securing payment of the Finance Obligations are in all respects
continuing and in full force and effect with respect to all Finance Obligations.
Except as expressly provided, nothing herein contained shall be construed as a
substitution or novation, or a payment and reborrowing, or a termination, of the
Finance Obligations outstanding under the Credit Agreement or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Amendment or any other document
contemplated hereby shall be construed as a release or other discharge of
Holdings or the Lead Borrower under the Credit Agreement or the Lead Borrower or
any other Loan Party under any Loan Document from any of its obligations and
liabilities thereunder, and except as expressly provided, such obligations are
in all respects continuing with only the terms being modified as provided in
this Amendment. The Credit Agreement and each of the other Loan Documents shall
remain in full force and effect, until and except as modified. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Except as
expressly set forth herein, nothing herein shall be deemed to entitle any Loan
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein. Each
Subsidiary Guarantor further agrees that nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Subsidiary Guarantor to any future amendment to the Credit Agreement. This
Amendment constitutes a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.

[Remainder of this page intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

POLYMER GROUP, INC., as Lead Borrower By:

/s/ Dennis E. Norman

Name: Dennis E. Norman Title: Executive Vice President, Chief Financial Officer
and Treasurer SCORPIO ACQUISITION CORPORATION,
as Holdings By:

/s/ Jason Giordano

Name: Jason Giordano Title: President, Secretary and Treasurer BORROWERS AND
SUBSIDIARY GUARANTORS: Chicopee, Inc. Dominion Textile (USA), L.L.C. Fabrene,
L.L.C. PGI Europe, Inc. PGI Polymer, Inc. Fiberweb Holdings, Inc. Fiberweb USA
Holdings, Inc. Fiberweb Industrial Textiles Corporation Fiberweb, Inc. Old
Hickory Steamworks, LLC Fiberweb Washougal, Inc. By:

/s/ Dennis E. Norman

Name: Dennis E. Norman Title: Chief Financial Officer

[Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:

/s/ Matthew Paquin

Name: Matthew Paquin Title: Vice President and Director

[Amendment No. 2 Signature Page]

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:

/s/ Matthew Paquin

Name: Matthew Paquin Title: Vice President and Director

BARCLAYS BANK PLC,

as a Lender

By:

/s/ Luke Syme

Name: Luke Syme Title: Assistant Vice President

Morgan Stanley Bank, N.A.,

as a Lender

By:

/s/ Dmitriy Barskiy

Name: Dmitriy Barskiy Title: Authorized Signatory

Morgan Stanley Senior Funding, Inc.,

as a Lender

By:

/s/ Dmitriy Barskiy

Name: Dmitriy Barskiy Title: Vice President

ROYAL BANK CANADA,

as a Lender

By:

/s/ James F. Disher

Name: James F. Disher Title: Authorized Signatory

[Amendment No. 2 Signature Page]